Order, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), entered September 29, 2004, which denied petitioner’s application for a writ of habeas corpus and dismissed the petition, unanimously affirmed, without costs.
The 49-day period between petitioner’s final revocation hearing and the issuance to him of respondents’ decision revoking his parole was in accordance with 9 NYCRR 8005.20 (f), and was reasonable, given the seriousness of the conduct that triggered the hearing, the complexity of the testimony elicited thereat, and petitioner’s self-representation (see People ex rel. Knowles v Smith, 54 NY2d 259 [1981]; People ex rel. White v Dillon, 81 AD2d 1037 [1981], affd 55 NY2d 672 [1981]; People *345ex rel. Walker v Hammock, 78 AD2d 369 [1981]). We have considered and rejected the claims contained in petitioner’s pro se supplemental brief. Concur—Marlow, J.P., Ellerin, Williams, Catterson and McGuire, JJ.